Citation Nr: 1822594	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-35 461	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the RO.  In November 2016, the Veteran testified before the undersigned; a transcript of the hearing is of record. 

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for tinnitus was requested.

2.  In May 1994, the RO denied reopening the Veteran's service connection claims for an acquired psychiatric disability, and the Veteran did not appeal that determination; evidence received since the May 1994 denial relates to an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  Whereas the Veteran has withdrawn the issue of entitlement to service connection for tinnitus, there remain no allegations of errors of fact or law for appellate consideration; thus, the criteria for withdrawal of this issue by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See id.

During the Veteran's November 2016 hearing, prior to promulgation of a Board decision, it was clarified that the Veteran wished to withdraw from appellate consideration, the issue of entitlement to service connection for tinnitus.  As to this issue, there remain no allegations of errors of fact or law for appellate consideration; accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

New and material evidence

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.

In this case, the Board observes that the RO first denied the service connection claim for an acquired psychiatric disability (depression) in May 1994.  The basis for the denial was that there was no evidence of an in-service incurrence of depression.   Although he filed a notice of disagreement (NOD) with that determination in June 1994, he did not file a timely substantive appeal after receiving the August 1994 statement of the case (SOC); consequently, the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

In April 2000, the Veteran filed a petition to reopen his previously denied service connection claim for an acquired psychiatric disability (depression), to now include attention deficit disorder (ADD) and anxiety disorder.  In February 2003, the RO denied to petition to reopen, which included the referenced disabilities of depression, anxiety disorder, and posttraumatic stress disorder (PTSD).  The claim was denied because there was no evidence of an in-service incurrence of any acquired psychiatric disability or related event.  Since the Veteran did not file a timely notice of disagreement or submit additional evidence, the decision became final.  See 38 U.S.C. § 7105 (2012).  

Notably, the Veteran has submitted additional evidence that relates to the unestablished fact necessary to substantiate the claim.  This evidence includes a submitted statement from the Veteran's Sergeant during active duty, which indicates potential markers of depression during active duty service.  See Lay Statement,  1 (Jan. 4, 2017).  Whereas new and material evidence has been received, the criteria to reopen the claim of entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

The appeal of the issue of entitlement to service connection for tinnitus has been withdrawn and is dismissed. 

The petition to reopen the service connection claim for an acquired psychiatric disability is granted.


REMAND

A threshold requirement for the granting of service connection is evidence of a current disability; in the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although a November 2013 VA examination did not show evidence of a bilateral hearing loss disability, the Veteran presented argument in November 2016 that his claimed condition may have worsened to a degree that would now satisfy the threshold service connection element.  See Hearing Transcript, 6 (Nov. 22, 2016).  In light of this development, the Board finds that he should be provided with another VA examination to determine whether he has a bilateral hearing loss disability, and if so, whether it was caused by his active duty service.  

Regarding the acquired psychiatric disability, the Board observes that the Veteran received a VA examination of his mental health in December 1987.  Whereas this examination did not contemplate the Veteran's recently submitted new and material evidence and did not include a nexus opinion, the Board finds that additional examination is warranted.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral hearing loss disability present.  If such a disability is found, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by, or otherwise related to, the Veteran's active duty service, where notably, he was assigned to an artillery unit. 

A clear and complete rationale should be provided for any opinion expressed. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disability present.  If such a disability is found, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by, or otherwise related to, an in-service disease or injury.  

A clear and complete rationale should be provided for any opinion expressed. 

4.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


